DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Applicant’s arguments, see Remarks, filed 6/1/2022, with respect to the claim objections to claims 4, 5, 15 and 16 have been fully considered and are persuasive in light of Applicant’s Amendment to correct the spelling errors cited in the previous office action.  The Claim Objections of claims 4, 5 15 and 16 has been withdrawn. 
Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant' s invention, it is noted that the features upon which applicant relies (i.e., wherein the connection between the closing clamp (“anastomosis clamp”) of Yang (CN 105997184 A)  and steel wire (“pulling cable”) must be a direct surface-to-surface abutment) are not recited in the claims.
	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Specifically, the claim limitation does not specify wherein the connection between the closing clamp (“anastomosis clamp”) of Yang (CN 105997184 A)  and steel wire (“pulling cable”) must be a direct surface-to-surface abutment, only that the two pieces are pressed against one-another. In light of this interpretation, the anastomosis clamp of Yang is in fact pressed against the pulling cable when secured within the push ring to which the steel cable is adhered to via the guide post that the anastomosis clamp is seated on before use as shown below in Examiner’s Diagram of Fig. 8-3 illustrating wherein all four components (anastomosis clamp, guide post, push ring and pull wire) are in an abutting relationship forming a connection between all of the distal components and therefore are pressed against one-another, further supported by the relationship between the components which interact with one-another and therefore must be connected (see “Tissue Anastomosis” section). Further, if the intended interpretation is meant to be that the pulling cable is directly abutting the outer surface of the anastomosis clamp, this relationship is unclear as shown in Figures 6 and 7B (annotated below) showing the pulling cable secured to the outside of the thrust ring 201 and the transparent cap 203. 



    PNG
    media_image1.png
    723
    662
    media_image1.png
    Greyscale

Examiner’s Diagram of Application Fig. 6

    PNG
    media_image2.png
    431
    462
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    504
    506
    media_image3.png
    Greyscale

     Examiner’s Diagram of Application Fig. 7B			Yang Fig. 8-3

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-11, 14-15, and 17-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (CN 105997184 A) (previously of record)
Regarding claim 9, Yang discloses: An anastomosis clamp delivery system for deploying an anastomosis clamp (see Yang Fig. 7) comprising a distal end (denoted by element 21 in Fig. 7), a middle flexible sheath (push rod 7, see Fig. 7, seen to comprise some inherent flexible properties that would prevent fatigue failure over repeated uses being push back and forth by the trigger and return spring mechanisms), and a handle (handle 1, see Fig. 7), wherein the distal end comprises a pulling cable (wire 17, see Fig. 7) and a transparent cap (closed clamp seat 22, see Fig. 7, seen to comprise a through hole 21 that allows a user to see through the closed clamp seat 22), and the pulling cable passes through the transparent cap (see Fig. 1 showing wire 17 passing into closed clamp seat 22) and is connected to the handle via the middle flexible sheath (wire 17 runs through push rod 7 which is connected to the handle, see Fig. 7); and 15wherein the anastomosis clamp is provided within the transparent cap (see Fig. 8-3 showing clamp in Fig. 6 being inserted into closed clamp seat 22), with the anastomosis clamp being pressed against the pulling cable (see Examiner’s Diagram of Figs. 7 and 8-3 above showing the clip of Fig. 6 housed within the closed clamp seat 22 that is secured to the push ring 20 to which the wire 17 is secured, forming at least an indirect connection), so that the anastomosis clamp to be released, being confined by the transparent cap, is in its cylindrical configuration (see Figs. 8-4 and 9-4 showing the clip can be held within the clamp seat in an open, cylindrical form)
Regarding claim 10, Yang discloses the invention of claim 9, Yang further discloses wherein the distal end further comprises a thrust ring (see Fig. 5 guide cone 25 comprising elements 24-26 seen to comprise a thrust ring); wherein the thrust ring is placed in the transparent cap (see Figs. 8-1 through 8-3 showing guide cone being inserted into closed clamp seat 22) ; the pulling cable passes in a loop way and connects the thrust ring and the transparent cap (see Fig. 1 showing wire 17 passing into closed clamp seat 22, in the form of a loop way before forming an indirect connection with guide cone 25 which forms a connection seal with closed clamp seat 22); 25the pulling cable that passes the thrust ring and the transparent cap is connected to the handle via the middle flexible sheath (wire 17 runs through push rod 7 which is connected to the handle, see Fig. 7); an axial length of the thrust ring is smaller than that of the transparent cap (as shown in Fig. 7, guide cone 25 fits into closed clamp seat 22 and must therefore possess an axial length that is smaller than that of the closed clamp seat); and 24Attorney Docket No. 200932PCTCIPUS the dis-continuous ring formed by the outer rings of the anastomosis clamp abuts against the thrust ring (see Fig. 8-2 and 8-3 showing the anastomosis clamp abutting against the guide cone 25).
Regarding claim 11, Yang discloses the invention of claim 10, Yang further discloses wherein the pulling cable 5sequentially passes through the thrust ring and the transparent cap (as shown in Fig. 8-3 showing guide cone being inserted into closed clamp seat 22 which wire 17 passes into, wire 17 is seen to pass through both the guide post 24 and the closed clamp seat 22), and forms an 2-like loop structure between the thrust ring and the transparent cap (see Yang’s “Detailed Ways” Paragraph 1 section mentioning “the push ring unit includes an upper pressure seat, a lower pressure seat, a wire fixing seat, a steel wire” taken to mean the wire 17 terminates in a seat of ring structure of the push ring 20 seen to become part of the push ring as movement of the push ring moves the wire 17 as mentioned in the line “and the wire fixing seat can rotate around the central axis of the pushing rod” of Paragraph 2 of the “Detailed Ways” section)
Regarding claim 14, Yang discloses the invention of claim 10, Yang further discloses wherein the anastomosis clamp is sleeved on an inner side of the transparent cap (see Fig. 8-3 showing anastomosis clamp connected to guide cone 25 which is inserted into closed clamp seat 22, thereby sleeving the anastomosis clamp in an indirect manner), such that the dis-continuous ring formed by the outer rings of the anastomosis clamp abuts against the thrust ring (see Fig. 8-2 showing anastomosis clamp abutting against guide cone 25) , and a tip end of the inner lancets of the anastomosis clamp does not exceed the distal end portion of the transparent cap (see Fig. 8-3 showing inner lancets point along the same lateral axis as the distal portion of closed clamp seat 22 and not extending radially beyond the confines of the closed clamp seat 22).
Regarding claim 15, Yang discloses the invention of claim 9, Yang further discloses wherein the distal end further comprises a soft connection cap (push ring 20, see Fig. 7); wherein25Attoney Dockct No. 200932PCTCIPUS one end of the soft connection cap is connected to the transparent cap (see Fig. 1 showing a connection between push ring 20 and closed clamp seat 22), and the other end is configured to be connectable to an endoscope (see Fig. 1 showing the proximal end of push ring 20 connected to the clip dispenser).
Regarding claim 17, Yang discloses the invention of claim 15, Yang further discloses wherein the endoscope may be snap-fitted within the soft connection cap (as the term “may” implies this feature is not critical to the success of the device, one of ordinary skill in the art would be able to snap fit the push ring with the upper seat (18) and lower seat (19) of the outer casing of Yang as this is a known connection technique in the art).
Regarding claim 18, Yang discloses the invention of claim 9, Yang further discloses: An anastomosis clamp (see Yang Fig. 6) used in cooperation with the anastomosis clamp delivery system according to claim 9 (see Yang Figs. 7 and 8-3 showing the anastomosis clamp of Fig. 6 used with the anastomosis clamp delivery system of Yang Fig. 7), wherein when the anastomosis clamp delivery system is used in cooperation with the anastomosis clamp (see Yang Figs. 7 and 8-3), the anastomosis clamp  is provided within the transparent cap (see Fig. 8-3 showing clamp in Fig. 6 being inserted into closed clamp seat 22), with the anastomosis clamp being pressed against the pulling cable (see Examiner’s Diagram of Figs. 7 and 8-3 above showing the clip of Fig. 6 housed within the closed clamp seat 22 that is secured to the push ring 20 to which the wire 17 is secured, forming at least an indirect connection), so that the anastomosis clamp to be released, being confined by the transparent cap, is in its cylindrical configuration (see Figs. 8-4 and 9-4 showing the clip can be held within the clamp seat in an open, cylindrical form)
Regarding claim 19, Yang discloses the invention of claim 18, Yang further discloses wherein the anastomosis clamp comprises a plurality of outer rings, (see Fig. 6 showing four distinct rounded outer rings), round corners (see Fig. 6 showing outer rings are rounded), and inner lancets that are sequentially connected (see Fig. 6 showing inner lancets sequentially connected), 5with the whole connection structure being central symmetric (see Fig. 6 showing a symmetric clamp device); wherein the plurality of outer rings is spaced apart and are discontinuous (see Fig. 6 showing four distinct outer rings discontinuous in the outer region with visible gaps between the outlying rings), with adjacent discontinuous outer rings being connected via the round corners (see Fig. 6 showing the adjacent outer rings connected by rounded corners towards the center of the ring structure); wherein each round corner is provided with an inner lancet that is pointedly configured (see Fig. 6 showing pointed aspects of the inner lancets in the center of the clamp, seen to be pointed when opened as shown in Fig. 8-5); wherein in a direction from the outer ring towards a center point of the symmetric 10connection structure, two round corners configured to curve in opposite directions are connected to form an S-like shape that connects the inner lancet to the outer ring (see Fig. 6 below showing S-like shape connecting inner lancets to the outer rings); and wherein in the obtained connection structure, arc transitions are formed between the outer rings and the round corners (see Fig. 6 below)


    PNG
    media_image4.png
    190
    259
    media_image4.png
    Greyscale

Fig. 6
Regarding claim 20, Yang discloses the invention of claim 18, Yang further discloses wherein the anastomosis clamp comprises plurality of outer rings (see Fig. 6 above), round corners (See Fig. 6 above), and inner lancets (see Fig. 6 above); wherein an end of the outer ring is successively connected to two round corners (see Fig. 6 above showing adjacent outer rings connected by rounded corners towards the center of the ring structure) that are curved in opposite directions as so form an S-like shape between the outer ring and the inner lancet (see Fig. 6 above); 10wherein the plurality of outer rings  forms a discontinuous ring shape (see Fig. 6 showing a discontinuous outer ring on the outer periphery of the clamp); wherein one end of the inner lancet is connected to two said S-like structures (see Fig. 6 showing inner lancets connected to two S-curves at the center of the clamp), and is arranged between two adjacent outer rings (see Fig. 6 above showing the part of the inner lancet in the center of the clamp is between two outer rings), so that these two adjacent outer rings are axially-symmetric arranged with respect to the inner lancet (see Fig. 6 showing an axially-symmetric shape of the ring clamp), wherein the other end of the inner lancet has a pointed configuration (see Fig. 8-5 showing the central part of the inner lancets are pointed)
Regarding claim 21, Yang discloses the invention of claim 20, Yang further discloses wherein the plurality of inner lancets are central-symmetrically arranged on the ring shaped structure formed by the outer rings (see Fig. 6 showing the symmetric shape of the inner lancets as well as the clamp ring structure as a whole)
Regarding claim 22, Yang discloses the invention of claim 20, Yang further discloses wherein the plurality of outer rings are separately arranged by the round corners (see Fig. 6 above); and wherein the plurality of outer rings together form a dis-continuous circular ring structure or a dis-continuous polygon structure (see Fig. 6 above showing the plurality of outer rings form a discontinuous circular structure).
Regarding claim 23, Yang discloses the invention of claim 20, Yang further discloses wherein the inner lancet comprises a plurality of sharp corners that are axial- symmetrically arranged at both sides with respect to the tip of the inner lancet (see Fig. 8-5 showing the pointed corners of the clamping ring structure shown in Fig. 6), so as to aid a piercing and clamping of tissues that need to be clamped (the pointed tips of inner lancets of Yang are seen to aid in piercing and clamping tissue when the clamp is applied and closed)
Regarding claim 24, Yang discloses the invention of claim 20, Yang further discloses wherein the plurality of outer rings, round corners, and inner lancets together form an integral structure made of a hyperelastic material (in Yang’s “Closed clip working principle” section, Yang discloses “a titanium-nickel-based shape memory alloy tissue closure clip…having a superelasticity above the memory temperature”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 105997184 A) in view of Penna (US 20140217148 A1) (previously of record)
Regarding claim 12, Yang discloses all limitations of the invention of claim 10, Yang further discloses wherein the transparent cap has a double-layered structure (see Fig. 9-1 below) as well as provided with a connection hole (through hole 21, see Fig. 7 seen to connect to guide post 24 in Figs 8-2 and 8-3)

    PNG
    media_image5.png
    208
    137
    media_image5.png
    Greyscale

However, Yang does not disclose wherein the transparent cap is provided with a first transparent cap holes, and second transparent cap holes.
However, in the same field of endeavor, namely surgical clip/staple applicators, Penna discloses wherein a cap/ring structure (cartridge body 130, see Fig. 3 showing a ring structure) is provided with a first cap holes (see Fig. 6 below showing a cross-section of cartridge body 130) and second cap holes (see Fig. 6 below) to allow fasteners to attach thereto and allow a pusher member to advance through the fastener retaining slots to engage and dispense the fasteners supported within the fastener retaining slots (see Paragraph 58)

    PNG
    media_image6.png
    498
    516
    media_image6.png
    Greyscale

Fig. 6
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the closed clamp seat of Yang to include the first and second cap holes of Penna to, in this case, allow push/pulling wire 17 to advance through to engage the anastomosis clip housed therein (shown in Figs 9-1 through 9-3 showing anastomosis ring being inserted into closed clamp seat 22, see Yang’s “Tissue anastomosis” section mentioning how the wire engages with the anastomosis clamp to push the clamp onto a desired site location)
Regarding claim 13, the combination of Yang and Hanson discloses all limitations of the invention of claim 12, the combination further discloses wherein one end of the pulling cable threads through two second transparent cap holes provided at one side of the transparent cap (with the inclusion of the second transparent cap holes from Penna, wire 17 may be secured to said first transparent cap holes as shown in Fig. 6 of Penna above as wire 17 can already be seen entering closed clamp seat 22 in Fig. 1 of Yang) 15the other end of the pulling cable threads through two first transparent cap holes (with the inclusion of the first transparent cap holes from Penna, wire 17 may be secured to said first transparent cap holes as shown in Fig. 6 of Penna above as wire 17 can already be seen entering closed clamp seat 22 in Fig. 1) provided at the respective other side of the transparent cap (see Fig. 6 of Penna above), and the two ends of the pulling cable are joined together (wire 17 is joined as a single wire at element 17 in Fig. 7 of Yang), and are connected to the handle via the middle flexible sheath (see Fig. 7 showing wire 17 passing through the flexible middle sheath connected to the handle forming an indirect connection)
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN 105997184 A) in view of Hanson (WO 9625886 A1) (previously of record)
Regarding claim 16, Yang discloses the invention of claim 15, Yang further discloses wherein the soft connection cap has a tube configuration (push ring 20 is in the form of a ring with some thickness, seen to be a small tube)
However, Yang does not expressly disclose wherein the soft connection cap is made of an elastic material.
However, in the same field of endeavor, Hanson discloses wherein a soft connection cap (toroidal ring 225, see Fig. 18D) is made of an elastic material (see Pg. 46 Lines 22-24 mentioning the ring may be made of materials such as plastic or rubber) to allow the ring to collapse or fold enough so that it can be inserted into the proximal tubular extension of the anchor member (see Pg. 46 Lines 24-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the soft connection cap of Yang to be made from the plastic or rubber material as disclosed by Hanson to, in this case, allow the soft cap to collapse or fold to when being inserted into the closed clamping seat 22.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 6565581 B1 to Spence, and US 5904697 A to Gifford all disclose surgical anastomosis clips with a delivery device having a pull cable for deploying the clip.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771